 1
 2
 3
 4                                                   JS-6
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                   CENTRAL DIVISION
11
12 MAAMAR MAX SUSINI aka MAX                       Case No. 2:19-cv-02788-JFW-GJS
   SUSINI aka MAAMAR SUSINI
13                                                 ORDER REGARDING JOINT
              Plaintiffs,                          STIPULATION FOR
14                                                 DISMISSAL WITH PREJUDICE
        vs.
15
   STATE FARM MUTUAL                               HONORABLE JOHN F. WALTER
16 AUTOMOBILE INSURANCE
   COMPANY; and DOES 1 to 10
17
              Defendants.
18
19
           The Court having considered the Parties’ Joint Stipulation For Dismissal With
20
     Prejudice, good cause appearing therefore, the entire action is dismissed with
21
     prejudice.
22
           IT IS HEREBY ORDERED.
23
24 DATED: June 21, 2019
25
26
                                            HONORABLE JOHN F. WALTER
27                                          UNITED STATES DISTRICT JUDGE
28
                                               1              Case No. 2:19-cv-02788-JFW-GJS
        [PROPOSED] ORDER REGARDING JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
